IN THE SUPREME COURT FOR THE TERRITORY OF MICHIGAN

Henry Conner & Francis Gray advs Tobias New Commer

In Case
Michigan Territory, to wit
And the said Henry & Francis by Sol. Sibley their Atty come and defend &c When &c and as to the whole of the said Tobias’ declaration aforesaid and the matter therein contained, except Fifty dollars part and parcel of the said sum of one Thousand dollars in the first count mentioned, say that they never did assume and promise the said Tobias in manner and form as the said Tobias hath thereof against them declared, and of this they put them- . selves on the Country.
And the said Henry & Francis, as to the said Fifty dollars part and parcel of the said One thousand dollars, in the first count of the said Tobias’ declaration, and by the said Henry arid Francis in their plea above excepted, *112for further plea in this behalf, by the leave of the Court first had, in conformity to the statute law in such case made and provided, say that the said Tobias, his aforesaid action for the recovery of said Fifty dollars, part and parcel of said One Thousand dollars in said first count mentioned, ought not to have or maintain, because they say that long before the commencement of the aforesaid action by the said Tobias against them the said Henry & Francis, they the said Henry & Francis did well and truly pay to the said Tobias said fifty dollars above excepted, To wit on the second day of October in the year of our Lord one thousand Eight hundred and six, at River Huron, Towit at Detroit in the District of Detroit and Territory of Michigan aforesd which payment of said Fifty dollars to the said Tobias in manner aforesaid, the said Henry & Francis are ready to verify— Wherefore the said Henry & Francis pray Judgement, if the said Tobias his action aforesd for the recovery of said Fifty dollars, part and parcel of said one Thousand dollars, in said first count of said declaration mentioned and by the said Henry & Francis in their aforesd plea excepted, ought to have and maintain, Together with their costs &c by Sol Sibley Atty
Michigan towit—
Henry Conner and Francis Gray put in their place and stead Sol. Sibley their Atty in the above pleas by them pleaded at the suit of Tobias New-commer &c.

[In the handwriting of Solomon Sibley]